The decree is modified so as to fix the total award for Damage Parcel No. 132 at $274,424, and is otherwise affirmed. In determining the value of the building, using the capitalization of estimated net income method, those portions of the premises occupied by the statutory tenant at a controlled rent, should not have been valued on the basis of an uncontrolled fair market rental. Giving the claimant the benefit of all the other findings made by Special Term, the use of appraisals based on the controlled rent paid by the statutory tenant results in a reduction of the building value to $226,000, the land value remaining unchanged. Settle order on notice.
Concur-—Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.